Reasons for Allowance
Claims 1-19 are allowed.  The following is an examiner’s statement of reasons for allowance.   Regarding claim 1, the prior art does not disclose the as claimed, including that “said release element actuating counter contour is arranged opposite the axis of rotation of the release element relative to said actuation channel.”  “Opposite” is defined as “having a position on the other or further side of something.” Google definition.  The claim is therefore interpreted as meaning that the counter contour is arranged on the other or further side of the axis of rotation of the release element relative to the actuation channel.  The most relevant prior art is Herrmann et al., US 10658766, which discloses a release element and other claimed features, but does not disclose that the release element actuating counter contour is arranged opposite the axis of rotation of the release element relative to said actuation channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833